Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 23 are pending in the application
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1 – 11) in the reply filed on 11/10/2021 is acknowledged. Claims 12 – 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4, 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “hydrogenated graphene” in line 1. There is insufficient antecedent basis for the limitation “hydrogenated graphene” in the claim, since claim 1 does not cite “hydrogenated graphene”.
Claim 4 recites the limitation “the electrode member”. There is insufficient antecedent basis for the limitation “electrode member” in the claim, since claim 1 does not cite “electrode member”. Claim 1 only cites “an electrode”, which is not “the electrode member”. Furthermore, claim 1 cites “applying a voltage between the graphite sample and an electrode in the electrochemical cell”; and claim 5 cites “the method of claim 4, wherein the graphite sample is in electrical contact with a cathode member”, indicating that the electrode member is within the graphite samples and contacts with the graphite samples. Thus, the limitation “the electrode member” of claim 4 is not the limitation “an electrode” of claim 1. In addition, claim 2 cites the limitation “an electrode member”. In here, the limitation “the electrode member” of claim 4 is read as the limitation “an electrode member” of claim 2. 
Claim 6 recites the limitation “the electrolyte” in line 1. There is insufficient antecedent basis for the limitation “the electrolyte” in the claim, since claim 1 does not cite “the electrolyte”.
Claim 9 recites the limitation “the cathode member” in line 2. There is insufficient antecedent basis for the limitation “the cathode member” in the claim. Claim 9 is dependent on claim 8, which is dependent on claim 1, however both claims 1 and 8 do not cite “the cathode member”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1, 4, 8 and 11 are rejected under 35 USC 102(a)(1) as being anticipated by Achee et al. (US11066303B2).
Regarding claim 1, Achee discloses a method for exfoliation of graphene flakes from a graphite sample (methods and reactors for electrochemically expanding a parent material, see e.g. Abstract and Fig. 3 and 4 of Achee; Graphite is used as an exemplary parent material and graphene is produced as the expanded parent material, see e.g. col.12 line19-20 of Achee), the method comprising:  
Compressing a graphite sample (applying pressure to the parent material 40 comprises applying between about 0.1 kPa and about 1 MPa, see e.g. col.11 line 53-54 of Achee) in an electrochemical reactor (the reactor 20 for electrochemically expanding a parent material, see e.g. Abstract, Fig. 3/4, and col. 17 line 3-32 of Achee); and

Regarding claim 4, Achee discloses the method of claim 1, wherein the electrode member is a cathode (5 g of graphite flakes were compacted in a dialysis tubing with a platinum wire placed inside. The portion of the dialysis tubing was clamped on both sides with clips to maintain pressure on the graphite flakes. This assembly served as the cathode. See e.g. col.15 line50-60 and Fig.6 of Achee).
Regarding claim 8, Achee discloses the method of claim 1, further comprising varying a force that compresses the graphite sample (applying pressure to the parent material 40 comprises applying between about 0.1 kPa and about 1 MPa, see e.g. col.11 line 53-54 of Achee, and applying a non-constant pressure as the parent material 40 expands, see e.g. col.11 line64 of Achee).
Regarding claim 11, Achee discloses the method of claim 1, wherein the voltage is applied for a total of 24 hours (electrochemical expansion time varied from 1-24 hours, see e.g. col.15 line64 of Achee).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 3 and 5 are rejected under 35 USC 103 as being un-patentable over Achee et al. (US11066303B2) in view of Hoffmann et al. (WO2017/137103A). 
Regarding claim 2, Achee discloses the method of claim 1, wherein compressing the graphite sample comprises: pressing the graphite against an electrode member using a membrane (reactor 20 comprises a platinum electrode and a graphite parent material in a cellulose dialysis tube porous membrane, and further includes a clamp applying pressure to the dialysis tube, thereby compressing the graphite and maintaining electrical connectivity between the graphite flake and the first electrode, see e.g. col.11 line11-18 and Fig. 6 of Achee), where in the membrane is permeable to the electrolyte (a porous membrane 100 is configured to allow ions to pass through, see e.g. col.5 line26-27 of Achee). Since the platinum electrode is within the graphite sample, the graphite is against the electrode when the graphite is compressed by the dialysis tube (membrane) via a clamp (see e.g. Fig. 6 of Achee). Achee further discloses that the porous membrane 100 comprises a material chosen from a porous glass, a porous metallic material, a woven or non-woven porous material and combinations thereof (see e.g. col.5 line52-54 of Achee). Achee does not explicitly discloses that the membrane is ceramic. However, Hoffmann discloses a method for exfoliation of graphene flakes from a graphite sample (the production of graphene, including an apparatus and a method for expansion of graphite to graphene, see e.g. line21-22/page6 of Hoffmann), and further discloses a moveable ceramic membrane (an optional separator 5, see e.g. line12/page14 of Hoffmann, the separator 5 is ceramic, see e.g. line18/page44 of Hoffmann) in order to allow the passage of Therefore, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP 2144.07); furthermore, based on KSR rationale B – Simple Substitution of One Known Element for Another to Obtain Predictable Results (MPEP 2143.B), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the porous membrane of Achee with the ceramic membrane of Hoffmann for the predictable result of allowing the passage of electrolyte and ions through while preventing particles of graphite or graphene (see e.g. line16-19/page14 of Hoffmann).
 
Regarding claim 3, Achee discloses the method of claim 1, however Achee does not explicitly disclose annealing hydrogenated graphene flakes at 500 to 800 ºC to yield graphene flakes. Hoffmann discloses a method for exfoliation of graphene flakes from a graphite sample (the production of graphene, including an apparatus and a method for expansion of graphite to graphene, see e.g. line21-22/page6 of Hoffmann), and further discloses annealing hydrogenated graphene flakes in excess of 300 ºC (dehydrogenated thermal treatment generally occurs at temperature in excess of 300 ºC and strips hydrogen from hydrogenated graphite layers 106 (see e.g. line7-9/page19 and Fig. 1a of Hoffmann) in order to yield dehydrogenated graphite layers 116, which Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Achee to have included a step of annealing hydrogenated graphene flakes of Hoffmann, in order to yield dehydrogenated graphite layers 116, which are graphene flakes (see e.g. line9-10/page19 and Fig. 1a of Hoffmann) and have better characteristics such as higher electron conductivity (see e.g. line1-2/page20 of Hoffmann).
Regarding claim 5, Achee discloses the method of claim 4, wherein the graphite sample is in electrical contact with a cathode member (5 g of graphite flakes were compacted in a dialysis tubing with a platinum wire placed inside. The portion of the dialysis tubing was clamped on both sides with clips to maintain pressure on the Hoffmann discloses a method for exfoliation of graphene flakes from a graphite sample (the production of graphene, including an apparatus and a method for expansion of graphite to graphene, see e.g. line21-22/page6 of Hoffmann), and further discloses wherein the graphite sample is in electrical contact (graphite particles 2 is disposed in the cathode chamber 30, see e.g. line 6/page15 and Fig. 1 of Hoffmann) with a boron-doped diamond cathode member (cathode 3 has a diamond layer with boron as a dopant, see e.g. line23-24/page13 and line3/page14 of Hoffmann) in order to reduce the electric resistance of the cathode (see e.g. line2-3/page14 of Hoffmann). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cathode of Achee to have included a boron-doped diamond cathode of Hoffmann, in order to in order to reduce the electric resistance of the cathode (see e.g. line2-3/page14 of Hoffmann). 

Claim 6 is rejected under 35 USC 103 as being un-patentable over Achee et al. (US11066303B2) in view of Ji et al. (CN102923697B).
Regarding claim 6, Achee discloses the method of claim 1, and further discloses an electrolyte solution 60, including electrolyte chosen from ammonium sulfate, sodium phosphate and combinations therefore, and organic solvent chosen from dichlorobenzene, diphenyl ether and combinations thereof (see e.g. col.12 line53-67 of Achee), and has a concentration of about 0.1 M (see e.g. col.13 line3-4 of Achee). However, Achee does not explicitly disclose propylene carbonate and Ji discloses a method for preparing graphene through electrochemical cathodic disbanding or exfoliation of graphite (see e.g. Title and Abstract of Ji), and further discloses that tetrabutylammonium hexafluorophosphate and propylene carbonate with a concentration of not less than 0.1 M are parts of electrolyte (see e.g. claims 3 and 4 at page1 of Ji).  Therefore, based on KSR rationale B – Simple Substitution of One Known Element for Another to Obtain Predictable Results (MPEP 2143.B), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the electrolyte of Achee with the tetrabutylammonium hexafluorophosphate and propylene carbonate of Ji for the predictable result of graphene production from exfoliation of graphite, since the prior art is also for graphene production from exfoliation of graphite.

Claim 7 is rejected under 35 USC 103 as being un-patentable over Achee et al. (US11066303B2).
Regarding claim 7, Achee discloses the method of claim 1, wherein the applied voltage is 1 V to 20 V (to apply a potential bias between about 1 V and about 20 V to the parent material 40, see e.g. col.5 line9-10 of Achee). An electric potential is a potential difference between an anode that is positive and a cathode that is negative. Thus, for a cathode point of view, the applied voltage is -1 V to -20 V, whose range overlaps the claimed range of -5 V to -100 V of this instant application. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 .

Claim 9 is rejected under 35 USC 103 as being un-patentable over Achee et al. (US11066303B2) in view of Kang et al. (Carbon 40, 2002, p1575-1581) and Hoffmann et al. (WO2017/137103A). 
Regarding claim 9, Achee discloses the method of claim 8, comprising varying a force that compresses the graphite sample. Achee teaches that pressurizer 124 is designed to maintain a certain pressure to ensure proper expansion (see e.g. col.7 line4-14 of Achee); Achee also talks about varying the pressure based on a predetermined setting (see e.g. col.7 line48-62 of Achee). Thus, based on Achee’s teaching, it would be reasonable to change or vary a pressure after a certain amount of time and voltage if a desired formation out of the parent material is achieved after a certain of time, even though Achee does not explicitly disclose reducing a pressure after 2-3 hours of applied voltage at - 60 V. 
Kang investigated the effect of preparation conditions on characteristics of exfoliated graphite (see e.g. Title of Kang) and discloses that exfoliation volume of graphite increased with time or electricity consumption as the reaction occurs (see e.g. Abstract and Fig. 3a of Kang). Thus, based on both Achee’s and Kang’s teachings, it would be reasonable to reduce the pressure as the reaction occurs and the volume increases. 
In addition, Hoffmann discloses a method for exfoliation of graphene flakes from a graphite sample (the production of graphene, including an apparatus and a method for 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the pressure applied based on time and applied voltage through routine experimentation (MPEP 2144.05 II) for the predictable result of graphene production from exfoliation of graphite.  

Claim 10 is rejected under 35 USC 103 as being un-patentable over Achee et al. (US11066303B2) in view of Dryfe et al. (US9506156B2).
Regarding claim 10, Achee discloses the method of claim 1 using graphite samples in cathode chamber. However, Achee does not explicitly discloses pelletizing graphite samples. Dryfe discloses a method of making graphene by electrochemical exfoliating graphite (see e.g. Abstract of Dryfe), and further discloses that a graphite pellet was used as the cathode (see e.g. col.9 line 45-47 of Dryfe) and the sample was electrolyzed first for 30 minutes, washed and dried, then the power being pressed into a pellet; the new pellet was electrolyzed for 4 hours; the washing, re-pelletizing, electrolysis steps were repeated twice more (see e.g. col.9 line 60-65 of Dryfe). Since pelletizing graphite samples is to produce graphite pellets used in a device as parent material to produce graphene, therefore, based on KSR rationale B – Simple Substitution of One Known Element for Another to Obtain Predictable Results (MPEP 2143.B), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the graphite samples of Achee .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Georgiou. (US20160318766A1) is a method of making graphene by electrochemical exfoliating graphite (see e.g. Abstract of Georgiou), containing steps of compressing the graphite samples with a mold under 12 ton pressure to prepare the plurality of graphite rods (see e.g. para0061 of Georgiou).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGQIANG HU whose telephone number is (571)272-8409.  The examiner can normally be reached on Mon - Fri 0800 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 5712728521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/H.H./Examiner, Art Unit 1795

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795